Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 04/26/2021.  Presently claims 1 and 3-8 are pending. Claim 2 has been canceled. 

Response to Arguments
Claim Rejections - 35 USC § 112 still presented because the Applicant did not amend or present any argument with respect to Claim Rejections - 35 USC § 112.
Applicant's arguments filed 04/26/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered and they are persuasive, however new Claim Rejections - 35 USC § 102 have been presented based upon the Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "limitedly" in claim 1 is a relative term which renders the claim indefinite.  The term "limitedly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1 recites the limitation “the same stepped cylindrical shape “in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-8 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisahiko (JPS6083754A).

Regarding claim 1, Hisahiko disclose a rolling apparatus (paragraph 13), comprising: 
a frame (fig.1: (1)) (paragraphs 13-45); 
first and second rollers (fig.1: (2)) mounted in the frame, rotatable about respective first and second axes, at least limitedly shiftable relative to each other radially of the axes (fig.1: the adjusting device (4) to adjust the gap between the rollers (2)), 
forming a nip (fig.1: the nip between the two rollers (2)) through which a workpiece (fig.1: (9)) passes in a direction of travel , and each having a radially outwardly directed rolling surface (fig.1: the radial surface of each rollers (2)) that bears radially on the workpiece (fig.1: (9)), 
the first roller having an axially directed first guide face (fig.1: the element (5) of the upper roller (2)) that bears axially on the workpiece, 

the rollers being of the same stepped cylindrical shape and each having a large-diameter portion, a small-diameter portion, and an intermediate-diameter portion therebetween (see fig.1 below), 
the rollers being axially symmetrically oppositely oriented to fit together with the small-diameter portion of each roller juxtaposed radially with the large-diameter portion of the other roller (see fig.1 below); 
a first positioning assembly (fig.1: the upper adjustment device (3)) for axially positioning the first roller relative to the second roller; and 
a shaping die positioned axially directly downstream of the nip in the direction, fitted to the rollers at the nip, and directly receiving the workpiece from the nip (paragraph 45 and fig.2: subsequent process for further processing the material (9)) (paragraphs 13-45).

    PNG
    media_image1.png
    683
    849
    media_image1.png
    Greyscale







Regarding claim 3, Hisahiko disclose a second positioning assembly (fig.1: the lower adjustment device (3)) for axially positioning the 4second roller relative to the first roller.  
Regarding claim 4, Hisahiko disclose respective first and second shafts on which the rollers are carried and axially shiftable (fig.1: the shafts of the rollers (2)), 
the first positioning assembly including a removable first spacer (fig.1: (5)) braced axially between the first roller and the first shaft and of a predetermined axial dimension.  

Regarding claim 6, Hisahiko disclose a core of the workpiece is in a partially liquid state when 3 entering the roller nip (paragraph 45: suppling the molten metal between the rollers (2)).

Regarding claim 7, Hisahiko disclose wherein the workpiece is made of a magnesium and/or an aluminum alloy (paragraph 13: processing the metal).  

Regarding claim 8, Hisahiko disclose wherein the rollers (fig.1: rollers (2)) are mirror symmetrical to each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hisahiko (JPS6083754A) in view of John (US3017665A).

Regarding claim 5, Hisahiko disclose the positioning assembly (fig.1: the upper adjustment device (3)) is a shift cylinder;
Hisahiko disclose the positioning assembly includes a nut threaded on the first shaft and rotatable to steplessly axially position the first roller.  

John teaches a rolling apparatus (col.1 lines 8-12), comprising;
 a frame (figs.1 and 2: (10) and (12)) (col.2 line 1-col.3 line 6);
first (figs.1 and 2: (14)) and second roller (figs.1 and 2: (16)) mounted in the frame, rotatable about respective first and second axes, 
at least limitedly shiftable relative to each other radially of the axes of the first roller and second roller (col.2 lines 9-13; figs.1 and 2: elements (46) and (48))
forming a nip (fig.1: the nip between the two rolls (14) and (16))  through which a material to be formed passes in a direction of travel, 

the first roller having an axially directed first guide face (fig.2: (50)) that bears axially on the workpiece;
a first positioning assembly (figs.1 and 2: (22) and (58)) for axially positioning the first roller relative to the second roller; and
a shaping die (fig.1: (88) and (89)) positioned downstream of the nip in the direction and receiving the workpiece after passing through the nip (col.2 line 1-col.3 line 6).
the positioning assembly includes a nut threaded on the first shaft and rotatable to steplessly axially position the first roller (the axial dimension can be adjusted by the screw (58) throw the shaft (18)) (col.2 line 1-col.3 line 6).

Both of the prior arts of Hisahiko and John are related to a rolling apparatus;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the positioning assembly of Hisahiko by a positioning assembly includes a nut threaded on the first shaft and rotatable to steplessly axially position the first roller as taught by, since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A./Examiner, Art Unit 3725                                                                                                                                                                                             
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725